DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim filed on 5/8/2020 is acknowledged.  Claims 5-8, 11-16, 20-29, 32-37, 41-57, 59-92, 94, 95, 97, 99-114, 116-119 and 121-177 have been cancelled.  Claims 1-4, 9, 10, 17-19, 30, 31, 38-40, 58, 93, 96, 98, 115 and 120 are pending in this application.

Election/Restrictions
3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group 2: claim 58, drawn to a nanostructure.
	Group 3: claims 93, 96 and 98, drawn to a polynucleotide encoding the polypeptide of claim 1; a recombinant expression vector comprising such polynucleotide operably linked to a control sequence; and a recombinant host cell comprising such recombinant expression vector.
Group 4: claim 115, drawn to a method of generating polypeptides that self-assemble and package nucleic acid that encodes the polypeptides, comprising: (a) symmetrically docking one or more polypeptides into an icosahedral geometry; (b) redesigning the interior surfaces of the polypeptides to have a net charge between -200 and +1200, or between +100 and +900; (c) encoding the polypeptides in a nucleic acid sequence; (d) optionally introducing sequence variation in the nucleic acid sequence; (e) introducing the nucleic acid(s) into a cell; (f) culturing the cell under conditions to cause expression of the nucleic acid to produce the polypeptide in the cell; and (g) isolating polypeptides that self-assemble and package the nucleic acid that encodes the polypeptide.
Group 5: claim 120, drawn to a synthetic nucleocapsid comprising: (a) a plurality of first oligomeric polypeptides, each first oligomeric polypeptide comprising a plurality of identical first synthetic polypeptides; a plurality of second oligomeric polypeptides, each second oligomeric polypeptide comprising a plurality of identical second synthetic polypeptides; wherein the plurality of first oligomeric polypeptides and the plurality of second oligomeric polypeptides interact non-covalently and assemble into an icosahedral geometry with an interior cavity (a synthetic capsid) that contacts a nucleic acid encoding the polypeptide components of the synthetic nucleocapsid; wherein the synthetic nucleocapsid does not require viral proteins or naturally-occurring non-viral container proteins, and the first oligomeric polypeptides and second oligomeric polypeptides are selected to provide a positive net charge on the interior surface; or (b) a synthetic nucleocapsid composed of a computationally-designed capsid derived from proteins that are of non-viral and/or non-container origin and designed to contact each other, wherein the capsid contacts a nucleic acid encoding its own genetic information.

6.	The inventions listed as Groups 1-5 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: polypeptide and polynucleotide do not share a common core structure.  For example, polypeptides involve amino acids and peptide bonds.  Polynucleotides involve bases, sugars, phosphates and glycosidic bonds.  There is no common core shared by these inventions.  Furthermore, the various isolated polypeptides comprise different amino acid sequences and vary in length; and each sequence is structurally distinct.  There is no common core structure present among the various isolated polypeptides.  Taken all these together, there is lack of unity of invention. 

Election of Species
7.	This application contains claims directed to more than one species of the generic invention.  There species are deems to lack unity of invention because they are not so linker as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows: 
(Please elect a single disclosed species of EACH)
A specific isolated polypeptide: due to different variables such as those recited in instant claims 1-4, 9, 10, 17-19, 30, 31, 38 and 39, with and/or without a targeting domain and so on (for invention 1), Please note: Applicant is required to elect a single disclosed species of isolated polypeptide consisting of a specific/defined amino acid sequence;
A specific nanostructure: due to different variables such as various polypeptides and so on (for invention 2), Please note: Applicant is required to elect a single disclosed species of nanostructure with a specific/defined number of polypeptide, and each polypeptide consists of a specific/defined amino acid sequence;
A specific polynucleotide: due to different variables (for invention 3), Please note: Applicant is required to elect a single disclosed species of polynucleotide consisting of a specific/defined nucleic acid sequence;
A specific synthetic nucleocapsid: due to different variables such as various polypeptides, various numbers of polypeptide and so on (for invention 5).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species of isolated polypeptide, nanostructure, polynucleotide and synthetic nucleocapsid lack unity of invention since they have different structures.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 58, 93, 96, 98, 115 and 120.
8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

9.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LI N KOMATSU/Primary Examiner, Art Unit 1658